DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
In the Applicant’s reply of 12 February 2021, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:
The clause beginning with “a screen assembly” should be revised to make it clearer that the support face is part of the screen assembly. As currently presented, it is not immediately apparent which verb is associated with “a support face for contacting the vat base”.
The clause beginning with “an inflatable chamber” should be revised to also refer to the plurality of screens for consistency with the preceding clause, e.g., by reciting “between the screen or the plurality of screens and the vat base”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 6-246838 (“Oonishi”) in view of U.S. Patent Application Publication No. 2018/0029296 (“Van Esbroeck”) and U.S. Patent Application Publication No. 2017/0297261 (“Schultheiss”).
claim 1, Oonishi discloses a stereolithographic 3D printer (see Figure 1, which shows an optical shaping apparatus; see also paragraphs 1, 8, and 9 of the attached translation) comprising:
a vat (the molding container 10; see Figure 1 and paragraph 9) for liquid photopolymer (the fluidity material 1; see Id.);
a print platform (the base 20; see Id.);
wherein the vat has a vat base (the transparent film 50; see Figures 1 and 2 and paragraph 10) that is resiliently deformable or has a resiliently deformable portion (see Id.).
Oonishi does not disclose a screen assembly having a screen support assembly supporting a screen or a plurality of screens for providing an exposure of patterned electromagnetic radiation for selectively polymerising successive layers of photopolymer to build a 3D printed object on the print platform. Accordingly, Oonishi also does not disclose a control system for controlling the separation of the print platform and screen assembly parallel to a build direction. However, Oonishi does disclose a window 11 (see Figure 1 and paragraph 9) and an exposure unit 30 (see Figure 1 and paragraph 9) for transmitting light through the window 11 to cure the fluidity material 1 and form cured layers 2 on the base 20 (see paragraph 9). Oonishi also discloses a controller 70 (see Figure 1 and paragraph 11) that controls an elevator 40 (see Figure 1 and paragraph 9) to position the base 20 relative to the window 11 (see paragraphs 9 and 13 and Figures 1-5).
In addition, the use of a screen assembly having a screen support assembly supporting a screen is known in the art from at least Van Esbroeck. See Figure 2 and paragraph 44. Specifically, Figure 2 shows a liquid crystal display 32 (i.e., a screen) supported by a housing 38 i.e., a screen support assembly) of a curing unit 30 (i.e., a screen assembly). The curing unit 30 comprises a radiation source 31, with the LCD 32 serving as a dynamic mask. The curing unit 30 also comprises a curing panel 33 (analogous to the window 11 of Oonishi) that is at least partially transparent to the radiation emitted by the radiation source 31, such that the radiation can be transmitted through the curing panel 33 to cure a polymerisable material 50. See Figure 2 and paragraph 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the curing unit 30 of Van Esbroeck in place of the window 11 and exposure unit 30 of Oonishi since these are equivalent structures. In other words, such a substitution would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
The resulting combination would provide an exposure of patterned electromagnetic radiation for selectively polymerising successive layers of photopolymer to build a 3D printed object on the print platform, as claimed. See paragraph 9 of Oonishi, which discusses how the cured layers 2 are formed on the base 20 by curing the fluidity material 1 with the exposure unit 30. See also paragraphs 40, 41, and 44 of Van Esbroeck, which discuss how the polymerisable material 50 is selectively cured by the curing unit 30 so that layers of a 3D object are progressively added to a build surface 41 of a build platform 40.
The combination of Oonishi and Van Esbroeck would also include a control system for controlling the separation of the print platform and screen assembly parallel to a build direction. As discussed above, Oonishi discloses a controller 70 (see Figure 1 and paragraph 11) that controls an elevator 40 (see Figure 1 and paragraph 9) to position the base 20 relative to 
Modified Oonishi discloses that the screen assembly has a support face for contacting the vat base (the housing 38 of the curing unit 30 from Van Esbroeck would contact the transparent film 50 of Oonishi to ensure that the apparatus of modified Oonishi functions as intended by Oonishi, i.e., that the transparent film 50 is supported during printing and can expand upward; see Figure 1 of Oonishi, where the window 11 contacts and supports the transparent film 50, and Figure 2, where the transparent film 50 has expanded upward; see also Figure 2 of Van Esbroeck, where the housing 38 contacts and supports a wall 11), an inflatable chamber is provided between the screen and the vat base (see Figures 2 and 3 and paragraph 10 of Oonishi), the control system comprises a pump (the air pump 62 of Oonishi; see Figure 1 and paragraph 10) in fluid communication with the inflatable chamber (via the air pipe 61 of Oonishi; see Id.), the control system is configured to inflate the inflatable chamber with the pump before the print platform is drawn away from the vat base or concurrently with the print platform being drawn away from the vat base, following a stereolithographic exposure (see Figures 1 and 2 and paragraphs 13-15 of Oonishi), and the control system is configured to deflate the inflatable chamber before the next stereolithographic exposure (see Figures 3 and 4 and paragraphs 10, 13, and 16 of Oonishi).
Modified Oonishi does not explicitly disclose subsequently moving the print platform further away from the vat base until complete detachment of the 3D printed object from the 

Regarding claim 7, modified Oonishi discloses wherein the inflatable chamber comprises a seal (the periphery 51 of the transparent film 50 of Oonishi is “fixed fluid-tightly” to the window 11; see Figures 1 and 2 and paragraph 10) encircling the screen or the plurality of screens that seals the screen support assembly to the vat base (it would have been obvious to one of ordinary skill in the art to seal the periphery 51 of the transparent film 50 to the housing 38 from Van Esbroeck since the window 11 has been replaced by the curing unit 30 of Van Esbroeck, and this would prevent air from leaking out from the space between the curing panel 33 and the transparent film 50, thereby ensuring that this space could be inflated, as desired by Oonishi).
claim 10, modified Oonishi discloses wherein the control system is configured to deflate the inflatable chamber with the pump (see Figures 3 and 4 and paragraphs 10, 13, and 16 of Oonishi).

Regarding claim 16, modified Oonishi does not explicitly disclose wherein the control system is configured to deflate the inflatable chamber by opening a release valve in fluid communication with the inflatable chamber. However, Schultheiss discloses that a venting valve 94 can be used in combination with a pumping device 98 that introduces air into and removes air from a fluid channel 86 associated with the release element 46 and carrier 36. See Figure 8 and paragraphs 122 and 127. Given the similarities between Oonishi and Schultheiss, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a venting valve with the pump of Oonishi, as taught by Schultheiss. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Since the pump of Oonishi is used during deflation, it would have been obvious to one of ordinary skill in the art to have opened the valve to allow air to escape the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oonishi in view of Van Esbroeck, as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2019/0299534 (“Fernandez Orive”).
claim 8, modified Oonishi does not disclose wherein the inflatable chamber comprises an inflatable bag located between the screen or the plurality of screens and the resiliently deformable vat base or the resiliently deformable portion of the vat base.
Fernandez Orive discloses the use of inflatable elements 203 located between a structure 202 and a support 201 that can be selectively inflated and deflated to alter the spacing between the structure 202 and the support 201. See Figures 1 and 2 and paragraph 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed one or more inflatable bags, such as the inflatable elements 203 of Fernandez Orive, between the transparent film 50 of Oonishi and the curing unit 30 from Van Esbroeck in order to be able to selectively space the transparent film 50 from the curing unit 30, as desired by Oonishi. Such an arrangement would function in essentially the same manner as that of Oonishi, and the end result would be identical. Accordingly, this change would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Response to Arguments
The Applicant’s arguments filed 12 February 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the Examiner agrees that the combination of references relied upon in these rejections fails to disclose all the limitations now included in independent claim 1. Therefore, the rejections have been modified to incorporate Schultheiss.
e.g., rapid peeling and reliable damage prevention. An applicant’s description of the positive qualities of a certain apparatus would not preclude one of ordinary skill in the art from considering modifications to that apparatus, especially modifications described as beneficial in other related references. This conclusion follows from the related precedent that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744              

/MARC C HOWELL/Primary Examiner, Art Unit 1774